DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
•	Group I, claim(s) 1-13, drawn to a tire comprising a body ply, a circumferential belt, at least one reinforcement ply, at least one cap ply, a tread having high resistivities, first and second sidewalls having high resistivities, and a plurality of bleeder cords (10-40% of which are conductive bleeder cords).
•	Group II, claim(s) 14-17, drawn to a tire having a body ply with reinforcement cords spaced between 0.1 mm and 4.0 mm, wherein bleeder cords are disposed on said ply and arranged 8-12 cm apart and conductive cords are disposed on said ply and arranged 20-80 cm apart.
•	Group III, claim(s) 18-20, drawn to a method of preparing a conductive tire including providing conductive cords from the group consisting of conductive bleeder cords and infused cords.
4.	The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: lack of unity is lacking a posteriori since the common feature (tire with bleeder cords and conductive cords) is not a technical feature that defines over the prior art (see Schunack- US 2013/0174951).  
5.	During a telephone conversation with Shaun Fox on June 9, 2022 a provisional election was made without traverse to prosecute the invention of a tire, claims 1-13.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 14-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack (US 2013/0174951).
	Schunack is directed to a passenger tire construction comprising a carcass ply or body ply 4 and a plurality of bleeder cords 11, wherein at least one bleeder cord is modified to be an electrically conductive cord (Abstract and Paragraphs 11).  
	In terms of the number of conductive bleeder cords, in relation to the number of non-conductive bleeder cords, Schunack teaches an exemplary embodiment in which bleeder cords are spaced between 25 and 40 mm and between 1 and 20 of such bleeder cords are provided with a conductive material (Paragraphs 22 and 62).  Given that common passenger tire constructions have an overall circumferential length on the order of 2,000 mm, one of ordinary skill in the art at the time of the invention would have found the claimed quantitative relationship obvious (total number of bleeder cords would be on the order of 50-80 and the number of conductive bleeder cords would be between 1 and 20). 
	Also, regarding claim 1, reinforcement plies and cap plies are extremely well known and conventional components that correspond with the fundamental structure of modern day tire constructions.  Furthermore, all of the fundamental components, including sidewalls, the tread, and certain bead layers or abrasion areas, would be expected to be non-conductive as they are not associated with the conductive path defined by Schunack (claimed resistivities are associated with non-conductive materials- evidenced by Paragraph 12 of Schunack). 
	With respect to claim 2, Schunack fails to teach the inclusion of an antenna.
	Regarding claim 3, an exemplary embodiment of Schunack involves providing a conductive dip coating containing carbon black and such would be expected to result in some of the carbon black being infused within the bleeder cord (recognized as being open to some extent top allow the follow of air along the length of the cord- provides exhaust means) (Paragraphs 35+).
	As to claims 4 and 6, Schunack suggests the use of cotton (Paragraph 30).
	Regarding claim 5, Schunack teaches that resistivities below 107 Ω correspond with the desired conductive properties (Paragraph 11) and such a range fully encompasses the claimed range.  One of ordinary skill in the art at the time of the invention would have found it obvious to use any known conductive carbon black to provide a desired conductive path (and subsequent reduction in buildup of static charges).  Also, Applicant has not provided a conclusive showing of unexpected for the claimed resistivities.  
	With respect to claim 7, Schunak (Paragraph 62) includes the following language:
The air discharging threads preferably span the full carcass layer width 

	It is well known that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (MPEP 2123).  One of ordinary skill in the art at the time of the invention would have found it obvious to include discontinuous air-discharging threads as required by the claimed invention (in that they don’t extend from a first bead region to a second bead region) absent a conclusive showing of unexpected results.  It is emphasized that the mere presence of such cords, independent of the exact axial extension, eliminates air entrapment and when provided with a conductive coating, provides a conductive path. 

   
8.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schunack as applied in claim 1 above and further in view of Krishnan (US 5,743,973).	
As detailed above, Schunack is directed to tire constructions having conductive bleeder cords.  More particularly, Schunack teaches the use of electrically conductive particles, such as carbon black, to obtain such cords, wherein the resistivity is less than 107 Ω.  In such an instance, however, Krishnan fails to specifically identify resistivities between 0 and 300.
It is initially noted that the resistivity values taught by Schunack fully encompass the claimed resistivities.  Krishnan is additionally cited to specifically evidence the use of resistivities that are directly analogous to those of the claimed invention in conductive tire components (Column 3, Lines 30-40).  One of ordinary skill in the art at the time of the invention would have found it obvious to select a resistivity as required by the claims since the disclosure of Schunack fully encompasses the claimed range and Krishnan specifically evidences the known use of resistivities between 0 and 300 in conductive tire components.
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
10.	Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,894,449. Although the claims at issue are not identical, they are not patentably distinct from each other because the tire defined by claim 1 of US ‘449 fully encompasses the claimed tire construction (includes all of the claimed structural characteristics as well as requiring (a) at least one conductive bleeder cord engaged with one other of the plurality of bleeder cords and (b) a specific arrangement for a first end of the at least one conductive bleeder cord).
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215. The examiner can normally be reached M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        June 17, 2022